Citation Nr: 1629489	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  11-30 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the reduction of a rating for degenerative joint disease right hip ("right hip disability") from 20 percent to 10 percent, effective September 22, 2009, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel





INTRODUCTION

The Veteran served on active duty for 24 years, including verified periods from June 1966 to June 1970 with service in Vietnam, and from August 1974 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which decreased the rating for the right hip disability to 10 percent, effective September 22, 2009.

In a November 2011 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge; however, in May 2016, he withdrew his hearing request.  See 38 C.F.R. § 20.704(d).

The Board notes that the Veteran's representative and the Supplemental Statement of the Case characterized the claim as one for an increased rating.  A review of the record reflects, however, that the Veteran actually disagreed with the reduction in his rating.  Accordingly, the issue on appeal is properly phrased as whether the RO's rating reduction was proper rather than a claim for an increased rating. See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992) (the issue on appeal is not whether the veteran is entitled to an increase, but whether the reduction in rating was proper); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("[t]his is a rating reduction case, not a rating increase case.").  As such, the claim has been recharacterized as reflected on the title page.  


FINDINGS OF FACT

1.  In a February 2010 rating decision, the RO reduced the Veteran's rating for the right hip disability from 20 percent to 10 percent, effective September 22, 2009.  The 20 percent disability rating had been in effect for less than five years and the overall compensation paid to the Veteran remained unchanged at 90 percent.

2.  The evidence does not show an improvement in the right hip disability or in the Veteran's ability to function under the ordinary conditions of life and work.


CONCLUSION OF LAW

The reduction of the rating for the right hip disability from 20 percent to 10 percent, effective September 22, 2009, was improper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.14 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board has determined that the reduction of the evaluation of the Veteran's right hip disability from 20 percent to 10 percent was improper, a discussion of VA's duty to notify and to assist as to that issue is not necessary.

Rating Reduction

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  However, VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the overall amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991); VAOPGCPREC 29- 97 (Aug. 1997).  In this case, no reduction notification procedures were undertaken, but the Board finds that none were required, as the overall compensation paid to the Veteran remained at 90 percent.  See 38 C.F.R. § 3.105(e); VAOPGCPREC 71-91 (Nov. 1991); 57 Fed. Reg. 2,316 (1992).

Moreover, in certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  These considerations apply to ratings that have continued for long periods at the same level (five years or more), and not to disabilities that have not become stabilized and are likely to improve.  In this case, however, the 20 percent disability rating assigned to the service-connected right hip disability had been in effect for less than five years before the reduction took effect.  As such, the provisions of 38 C.F.R. § 3.344, pertaining to stabilization of disability ratings, do not apply.  

Prior to reducing a Veteran's disability rating, however, VA is required to comply with VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413 (1993).  These provisions impose a requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  

Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342 (2000).  A veteran's disability evaluation will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  When an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288 (1999).

Diagnostic Code 5252 governs limitation of flexion of the thigh. This Code provides a 10 percent rating for flexion limited to 45 degrees, a 20 percent rating for flexion limited to 30 degrees, a 30 percent rating for flexion limited to 20 degrees, and a 40 percent rating for flexion limited to 10 degrees. 38 C.F.R. § 4.71a , Diagnostic Code 5252.  In every case where the requirements for a compensable rating are not met, a zero percent evaluation may be assigned, even if the diagnostic schedule does not provide for such a noncompensable evaluation. 38 C.F.R. § 4.31. Under Diagnostic Code 5253, for impairment of the thigh, a 10 percent disability rating is warranted for limitation of rotation of the affected leg, if it cannot toe-out more than 15 degrees. A 10 percent rating is also warranted where adduction is limited such that legs cannot be crossed; and a 20 percent rating is assigned for limitation of abduction, motion lost beyond 10 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5253.

Here, the reduction was based on a September 2009 VA examination (through QTC medical services).  In the examination, the Veteran reported symptoms of stiffness, lack of endurance, and pain.  He stated that he did not experience weakness, swelling, heat, redness, giving way, locking fatigability, deformity, tenderness, drainage, effusion, subluxation, or dislocation, but that he did have flare-ups as often as 24 times per day, each lasting for 1 hour.  He rated his pain severity at a level 10 (with 10 being the worst pain).  The flare-ups were precipitated by physical activity.  The Veteran reported having difficulty standing and walking, noting that he could only slow-walk for short distances.  He also could not play sports, exercise, or work on cars as a hobby, and was limited in activities with his grandchildren.  He used etodolac twice a day or when needed.  Range of motion measurements showed 95 degrees of flexion (with pain at 90 degrees), 25 degrees of extension (pain at 20 degrees), 20 degrees of adduction (pain at 15 degrees), 35 degrees of abduction (pain at 30 degrees), 50 degrees of external rotation (pain at 45 degrees), and 30 degrees of internal rotation (pain at 25 degrees).  Joint function was additionally limited by pain, fatigue, weakness, and lack of endurance after repetitive use.

The previous VA cervical spine examination, which was used as the basis for increasing the right hip disability from 10 percent to 20 percent, was conducted in April 2009.  In this examination, the Veteran reported constant pain that was crushing, aching, oppressing, sharp, and cramping.  He described his pain level as a 10 (out of 10).  The pain could be elicited by physical activity and never subsided.  He also reported symptoms of weakness, stiffness, lack of endurance, and fatigability.  He did not have swelling heat, redness, giving way, locking, or dislocation.  The Veteran reported an inability to sit, walk, or stand for prolonged periods.  Range of motion measurements showed 30 degrees of flexion, 10 degrees of extension, 10 degrees of adduction, 20 degrees of abduction, 20 degrees of external rotation, and 20 degrees of internal rotation.  The joint function was additional limited by pain, fatigue, weakness, lack of endurance, and incoordination, after repetitive use.  There was no additional limitation of motion after repetitive use.

The Board finds that the medical evidence does not show an improvement in the right hip disability.  Although the Veteran's range of motion was improved in the September 2009 examination, the Board finds it significant that the Veteran's symptoms otherwise remained consistent between the examinations.  In both examinations, he was taking pain medication; had difficulty sitting, standing, and walking; had decreased range of motion; and the joint function was limited by pain, fatigue, weakness, and lack of endurance after repetitive use.  Moreover, the Veteran rated his pain as a 10 out of a 10 in both examinations.  

The Board also finds that the medical evidence does not show an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  There is also no evidence that the greater range of motion improved the Veteran's ability to function.  He consistently reported having trouble sitting, standing, and walking due to the hip pain.  Furthermore, the April 2009 examiner indicated that the Veteran had an inability to stand or walk for prolonged periods, and the September 2009 examiner indicated that the Veteran was limited in bending, stooping, walking, and exercise.  Thus, the Board resolves all doubt in favor of the Veteran and finds that actual improvement in his ability to function under the ordinary conditions of life and work has not been shown.

As such, the Board finds that the February 2010 rating decision was improper.  Accordingly, the 20 percent evaluation for the right hip disability is restored.


ORDER

Restoration of the 20 percent rating for the service-connected right hip disability is granted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


